The Chancellor.
The counsel of the com'plainant contend, that under this will, the share bf Aniiis Thomson, upon her death, vested in her three sisters, equally; and that upon the death of the husband of each of the other daughters of the testator, who all survived their husbands, the share of such daughter vested in herself, and in both cases the right became absolute, and free from all further limitations.
The counsel of Mrs. Hunter contends, that upon the death of Mrs. Rhinelander and of Mrs. Harrison, who both died without issiie, their respective shares Vested in their surviving sisters, and the issue of such sister as had died leaving issue; that the words in tim last clause of the limitation, “ if they die without leaving children,” refers as well to those who survived their hüsbahds, as to the one who died in the life of her husband, and that the share of Mrs. Thomson, on her death, became subject to the same lifnitation, and that by this construction Mrs. Hunter is entitled to the whole trust estate.
The counsel of the executor of R. F. Stockton contends, that only the interest of the trust fund was given, and that, by the correct construction of the will, no disposition was taade of the principal of the share of any daughter who died after her husband, or in the life of her husband, without children, except during the life bf the daughter who should die last.
By the settled principles of construction, the gift of the interest of one fourth of the trust fund to Mrs. Harrison, without any limitation as to time, was a gift of the fund itself. If this clause of the will stood alone, without the further direction which follows, to secure the estates of the daughters to their separate use, the one fourth of Mrs. Harrison, as well as the fourth of each of the other daughters; *243would have vested in her, absolutely, without limitation over. This puts all four shares upon an equal footing; and there is no ground „ for the distinction suggested by me upon the argument, that the shares of the other daughters might vest absolutely, while Mrs. Harrison’s might not. Had Julia remained unmarried until her mother’s death, the fourth given to her would have vested absolutely in her, and would have so continued, notwithstanding her subsequent marriage. But the same result would have followed, had the bequest to her been expressed in the same words as that to Mrs. Harrison.
The settled rule at common law was, that a deviso of real estate to any one, without words of limitation, gave only a life estate; words of limitation were needed to enlarge the estate. But a bequest of personal estate, in the same words to a legatee, would vest the absolute estate. But in either case, any provision in the will showing a different intention would change the effect of a gift; in the one case it would enlarge the devise, and in the other it would limit the bequest.
It has long been settled that personal property, both money and chattels, may be bequeathed for life, or any other estate less than the absolute property, and a limitation over after such estate is valid. In case a life estate, or other less estate is given in chattels, the donee of the particular interest is entitled to the possession and uso of the goods, but if such estate is given in money, productive investments, or funds, the donee is entitled to the interest or income only, and the principal is retained by the trustees or executors.'
In this will, the further direction with regard to these shares is inconsistent with an absolute estate in the married daughters. The testator intended to dispose of the share himself, at the end of the coverture of his married daughters, respectively, and has clearly expressed this intention by disposing of it at that time. He has done so with great particularity and precision, providing for three different situations, the only ones that could exist. If a daughter died before her husband, leaving children, he gave it to them in *244equal shares; if she died before her husband, leaving no children, he gave it to his surviving daughters; if she survived her husband, he gave it to her absolutely. The first two dispositions are essentially inconsistent with the daughter having taken an absolute interest in her fourth, and the third might be defeated by the husband exercising his marital right, and reducing the property into his possession, which he could do with his wife’s assent, notwithstanding the provision to secure it to her separate use.
This disposition made by the testator, qualifies the rule, that a simple bequest of personal property gives the absolute right; it is the application of the proviso attached to that rule, “ unless a different intention appears in the will.” Such intention qualifies it pro tanto, and to that extent only.
A question was raised as to the effect of the words, “ if they outlive their husbands, then in trust for my said daughters, respectively.” It was contended that this must be taken only as a gift of the interest, and then it would be only for their lives, and the principal would be undisposed of. This result could not follow; the two rules above mentioned would prevent it. If it was a gift of the interest only, by express words, yet it is without limitation for life, or any other period; and an indefinite or perpetual gift of the interest is a gift of the principal. But it is in plain terms a gift of the principal. The bequests were expressly limited in trust for the separate use of the married daughters, and the duration of this trust was precisely defined by the words, “ which trusts are to continue during the joint lives of my said married daughters, and their husbands, respectively.” Here the trust ends, and the object of leaving it to trustees ends. Then he declares the share to be “ in trust for my said daughter.” This amounts to a simple bequest. The words are peculiarly proper to bequeath money held by trustees. Such á declaration of trust in a will or other document executes itself, and vests the property in the cestui que trust. The limitation over in the case of any daughter dying without issue, only refers to such death in the life of her *245husband ; it is the natural meaning of the words from their collocation or situation in the sentence; it follows the other alternative, in case of her dying before her husband; such death must be with children or without, and here the provision for the latter ease follows right after that for the former, whilst the mind of the testator was contemplating the two alternatives. The language might have been more definite; so may almost any provision in every will; but it requires much critical acumen to suggest the doubt. The other construction would be inconsistent with the previous provision, which gives to each daughter her share absolutely, if she should outlive her husband. It could never be paid to her in her life, because it could not be known until her death that she would not die without children.
I am of opinion, that at Mrs. Thomson’s death, one third of her share vested absolutely in each of her surviving sisters ; and that the share of each of them, including the part derived from Mrs. Thomson, on the death gí her husband, vested in her absolutely. This will require that the personal representatives of Mrs. Ketch be made party to this suit.